Title: Richard Varick’s Memorandum on Benedict Arnold’s Movements, 28 September 1780
From: Varick, Richard
To: 


                        
                            Memo.
                            Robinson’s House Sept. 28th 1780
                        


                        On Friday Evening Sept. 8th Genl Arnold went down in a Barge to Kings Ferry & from hence to Mr Joshua
                            Smiths with a declared Intention of Meeting Mrs Arnold & returned on Sat. Eveng 9th, accompanied by two South
                            Carolina Officers & Sr James Jay only, Colo. Sheldons of the 9th inclosing Anderson’s Letter to him, was then
                                delivered Genl Arnold.
                        On Sunday Eveng 10th Genl Arnold with the S.C. Officers went down to Mr Smiths & the next Morning
                            Arnold proceeded to Dobbs’s Ferry to meet the Flagg mentd in Anderson’s Letter & retd in the Night of the 11th
                            & 12th.
                        On Friday 15th Genl Arnold went to Mr Smiths to meet Mrs Arnold & retd with her on Saturday 16th.
                        On Thursday 21st He went down, under Pretext of ordering in Batteaus to Dobbs’s Ferry two stocked 9. pounders
                            as Alarm Guns, which he had ordered to Kings Ferry for that Purpose; And to consult with Mr Leavenworth abt the
                            Disposition of Meigs’s Regt & retd on Friday 22nd with Colo. Gray & Major Leavenworth.
                        
                            Richd Varick
                        
                    